Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 1 of 21 PageID: 1



LAW OFFICES
DECHERT LLP
A PENNSYLVANIA LIMITED LIABILITY PARTNERSHIP
502 CARNEGIE CENTER, SUITE 104
PRINCETON, NJ 08540
(609) 955-3200
ATTORNEYS FOR PLAINTIFFS PAR PHARMACEUTICAL, INC., PAR STERILE PRODUCTS, LLC, AND
ENDO PAR INNOVATION COMPANY, LLC
_____________________________________________________________________________

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


PAR PHARMACEUTICAL, INC., PAR
STERILE PRODUCTS, LLC, and ENDO PAR                     Civil Action No. _____________
INNOVATION COMPANY, LLC

                              Plaintiffs,

               v.

AUROBINDO PHARMA U.S.A., INC. and
AUROBINDO PHARMA LIMITED

                              Defendant.



                                            COMPLAINT

       Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

Company, LLC (collectively “Par”), for their complaint against Aurobindo Pharma U.S.A., Inc.

and Aurobindo Pharma Limited (collectively “Aurobindo”), hereby allege as follows:

                                             PARTIES

       1.      Plaintiff Par Pharmaceutical, Inc. (“Par Pharmaceutical”) is a corporation

organized and existing under the laws of the State of New York, having a principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Pharmaceutical develops,

manufactures, and markets pharmaceutical products in the United States.
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 2 of 21 PageID: 2




        2.      Plaintiff Par Sterile Products, LLC (“Par Sterile Products”) is a limited liability

company organized and existing under the laws of Delaware, having its principal place of

business at 1 Ram Ridge Road, Chestnut Ridge, New York 10977. Par Sterile Products

develops, manufactures, and markets injectable pharmaceutical products, and provides

manufacturing services to the biopharmaceutical and pharmaceutical industry.

        3.      Plaintiff Endo Par Innovation Company (“EPIC”) is a limited liability company

organized and existing under the laws of Delaware, having its principal place of business at

1 Ram Ridge Road, Chestnut Ridge, New York 10977.

        4.      Upon information and belief, Defendant Aurobindo Pharma U.S.A., Inc. is a

corporation organized and existing under the laws of Delaware, having its principal place of

business at 279 Princeton-Hightstown Road, East Windsor, NJ 08520. Aurobindo Pharma

U.S.A., Inc. is a pharmaceutical company engaged in the research, development, production,

distribution, and sale of generic pharmaceuticals throughout the United States, including sales

within this judicial district.

        5.      Upon information and belief, Defendant Aurobindo Pharma Limited is a

corporation organized and existing under the law of India, having its corporate offices and

principal place of business at Maitri Vihar, Plot #2 Ameerpet, Hyderabad 500038, Telangana,

India. Aurobindo Pharma Ltd. is a pharmaceutical company engaged in the research,

development, production, distribution, and sale of generic pharmaceuticals throughout the United

States, including sales within this judicial district.




                                                    2
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 3 of 21 PageID: 3




                                      NATURE OF ACTION

        6.       This is an action for infringement of United States Patent No. 10,844,435 (the

’435 Patent” or “the Patent in Suit”). This action is based upon the Patent Laws of the United

States, 35 U.S.C. § 100, et seq.

        7.       Par seeks declaratory judgment under the Patent Laws of the United States, 35

U.S.C. § 100 et seq., and the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., that

Aurobindo’s marketing and sale of its Proposed ANDA Product (as detailed below), if approved,

would induce infringement of the ’435 Patent.

                                   JURISDICTION AND VENUE

        8.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1338(a), 2201 and 2202 (patent infringement).

        9.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b), 1391(c), and

1400(b) because, inter alia, Aurobindo Pharma U.S.A., Inc. has a regular and established place

of business in this judicial district and has engaged and will engage in infringing conduct in and

from this judicial district. Moreover, Aurobindo Pharma Ltd. is not resident in the United States,

and pursuant to 28 U.S.C. § 1391(c)(3), venue over it is proper in any judicial district, including

this judicial district.

        10.      This Court has personal jurisdiction over Defendants because, inter alia, they

have committed and will commit acts of infringement in this judicial district, have purposely

availed themselves of the benefits and protections of the laws of New Jersey, and have had

continuous and systematic contacts with this judicial district, including conducting business in

New Jersey, including by acting in partnership and agency with each other, and marketing,

selling, and distributing pharmaceutical products throughout the United States and in this judicial




                                                   3
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 4 of 21 PageID: 4




district. In addition, Aurobindo Pharma U.S.A., Inc. has a principal place of business in this

judicial district.

                                   FACTUAL BACKGROUND

                                   The Drug Approval Process

        11.      A company seeking to market a new pharmaceutical drug in the United States

must first obtain approval from the U.S. Food and Drug Administration (“FDA”), typically

through the filing of a New Drug Application (“NDA”). See 21 U.S.C. § 355(a). The sponsor of

the NDA is required to submit to FDA information on all patents claiming the drug that is the

subject of the NDA, or a method of using that drug, and FDA then lists the patent information in

its publication, the Approved Drug Products with Therapeutic Equivalence Evaluations, which is

referred to as the “Orange Book.” See 21 U.S.C. § 355(b)(1) and (c)(2).

        12.      Alternatively, a company seeking to market a generic version of a previously

approved drug is not required to submit a full NDA. Instead, it may file an Abbreviated New

Drug Application (“ANDA”). See 21 U.S.C. § 355(j). The generic drug approval process is

considered “abbreviated” because the generic manufacturer may piggyback on the innovator

company’s data and FDA’s prior finding of safety and efficacy by demonstrating, among other

things, that the generic product is bioequivalent to the previously approved drug (the “reference

listed drug” or “branded drug”).

        13.      In general, and with a few exceptions, the labeling for a proposed ANDA product

must track the labeling for the FDA-approved branded drug. Accordingly, pursuant to 21 C.F.R.

§ 314.94(a)(8)(iv), an ANDA filer must include as part of the ANDA a side-by-side comparison

of the applicant’s proposed labeling for its ANDA product with the approved labeling for the

branded drug, with all differences annotated and explained.




                                                 4
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 5 of 21 PageID: 5




       14.     If the labeling for the branded drug is updated or amended while the applicant’s

ANDA is being reviewed by FDA, the applicant must submit an appropriate amendment to its

ANDA to update the proposed labeling for its ANDA product as needed before obtaining final

approval of the ANDA by FDA. Thus, FDA Guidance to ANDA applicants states that:

               It is incumbent on the ANDA applicant (1) to monitor for updates
               related to the applicant’s drug product (e.g., changes in bioequivalence
               recommendations or requirements; RLD labeling changes or updates;
               or USP changes or updates) and (2) to ensure that amendments
               addressing these updates are timely submitted to and are clearly
               identified for FDA either before a request for final approval (i.e., in a
               post-TA amendment) or in the request for final approval amendment
               itself, permitting FDA sufficient assessment time to meet the ANDA’s
               earliest lawful approval date (see sections III and IV of this draft
               guidance).

See Exhibit C hereto at 11 (Guidance for Industry, “ANDA Submissions – Amendments and

Requests for Final Approval to Tentatively Approved ANDAs”, U.S. Dep’t of Health and

Human Services, Food and Drug Administration, Center for Drug Evaluation and Research

(September 2020)).

       15.     Furthermore, in conjunction with this “abbreviated” application process, Congress

has put in place a process for resolving patent disputes relating to generic drugs, pursuant to

which an ANDA filer must provide certifications addressing each of the patents listed in the

Orange Book for the branded drug. See 21 U.S.C. § 355(j)(2)(A)(vii); 21 C.F.R.

§ 314.94(a)(12). An ANDA filer may certify, for instance, that it believes a patent is invalid or

will not be infringed by the manufacture, use, or sale of the generic drug for which the ANDA is

submitted. See 21 U.S.C. § 355(j)(2)(A)(vii)(IV). See also 21 C.F.R. § 314.94(a)(12)(i)(A)(4).

This is known as a “Paragraph IV Certification.”

       16.     The filer of an ANDA with a Paragraph IV Certification must also provide notice

to both the owner of the listed patents and the holder of the NDA for the referenced listed drug.



                                                 5
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 6 of 21 PageID: 6




This “Paragraph IV Notice” must include a detailed statement of the factual and legal bases for

the applicant’s belief that the challenged patent is invalid or not infringed by the proposed

generic product. See 21 U.S.C. § 355(j)(2)(B); 21 C.F.R. § 314.95.

       17.     If a new patent issues and is listed on the Orange Book with respect to the

reference listed drug while an ANDA is being reviewed by FDA, the ANDA filer must submit an

appropriate amendment to its patent certification, which could include, among other things, a

Paragraph IV Certification indicating that the applicant seeks FDA approval to market its

proposed ANDA product prior to the expiration of the new patent. See 21 C.F.R.

§ 314.94(a)(12)(viii)(C)(1)(ii).

                                         VASOSTRICT®

       18.     On September 25, 2012, JHP Pharmaceuticals (“JHP”) submitted NDA No.

204485, under § 505(b)(2) of the Federal Food, Drug, and Cosmetic Act (FDCA), seeking FDA

approval for a vasopressin injection product to increase blood pressure in adults with

vasodilatory shock. On April 17, 2014, the FDA approved NDA 204485 as the first FDA-

approved vasopressin injection product for use in a clinical setting in the United States.

       19.     On February 20, 2014, Par Pharmaceutical Companies, Inc. acquired JHP

Pharmaceuticals, LLC. On February 26, 2014, JHP Pharmaceuticals, LLC changed its name to

Par Sterile Products, LLC. Par Sterile Products is the holder of NDA 204485, including all

supplements thereto, for VASOSTRICT®.

       20.     Vasopressin, the active ingredient in VASOSTRICT®, is a polypeptide hormone

that causes contraction of vascular and other smooth muscle cells. VASOSTRICT® is a

lifesaving drug often used when the blood pressure of a critical care patient drops precipitously.




                                                 6
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 7 of 21 PageID: 7




       21.     VASOSTRICT® is approved as indicated to increase blood pressure in adults

with vasodilatory shock (e.g., post-cardiotomy or sepsis) who remain hypotensive despite the

provision of fluids and catecholamines. Par markets and sells its VASOSTRICT® products to

hospitals, both directly and via group purchasing organizations and wholesalers.

                                        The Patent-in-Suit

       22.     Since obtaining FDA approval for VASOSTRICT® in April 2014, Par has

continued to innovate and make significant investments in the research and development of safer

and more effective formulations and uses of vasopressin.

       23.     For example, Par developed a reformulated version of VASOSTRICT® with a

higher pH and new buffer system that has an improved stability and impurity profile, and also

developed a safe and effective multi-dose version of VASOSTRICT®. Par submitted

supplemental NDAs seeking FDA approval for these developments—supplemental NDA Nos.

204485/S-003 (reformulated version of VASOSTRICT®) and 204485/S-004 (multi-dose vials).

On March 18, 2016, the FDA approved NDA No. 204485/S-003, and on December 17, 2016, it

approved NDA No. 204485/S-004.

       24.     In addition, in an effort to improve patient care and make clinicians’ use of

vasopressin to treat vasodilatory shock even safer and more effective, Par has continued to study

the clinical effects of the use of vasopressin on different sub-populations of patients.

       25.     Septic shock is a life-threatening condition that occurs when a person’s blood

pressure drops to a dangerously low level after a bacterial, fungal, or viral infection. It can lead

to respiratory or heart failure, stroke, failure of other organs, and ultimately death. Indeed, septic

shock is the most common cause of death in intensive care units (ICUs) and is reported to have a




                                                  7
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 8 of 21 PageID: 8




mortality rate of 40% - 60%.1 VASOSTRICT® is one of the medications commonly used to

treat septic shock (among other forms of vasodilatory shock) in hospital emergency rooms and

ICUs across the country, and it can literally save a patient’s life.

       26.     But, it is known that overdosage of VASOSTRICT® can cause an over-narrowing

of the patient’s blood vessels, leading to adverse results such as ventricular tachyarrhythmias,

rhabdomyolysis, hyponatremia, and a variety of gastrointestinal symptoms. Accordingly, as with

many drugs, there is a delicate balance between ensuring that patients being treated for septic

shock receive an amount of vasopressin sufficient to quickly and effectively raise their blood

pressure, and administering too much vasopressin.

       27.     Vasopressin is fast acting, but also clears from the body quickly. It was known

that the enzyme leucyl/cystinyl aminopeptidase (“LNPEP”) degrades vasopressin and is

primarily responsible for the short half-life of the drug. For this reason, researcher Taka-Aki

Nakada and his coworkers hypothesized that genetic variations in the vasopressin pathway

genes, including the gene that encodes for LNPEP, may cause a downstream clinical effect in

patients experiencing septic shock.

       28.     Genes consist of DNA, which is a molecule composed of strands of four types of

nucleotides: A, T, C and G. Each of the nucleotides on one side of the strand pairs with a

specific nucleotide on the other side of the strand, and this makes up the double helix.

Accordingly, the genetic code for each gene is written in the form of a string of As, Ts, Cs, Gs.




1
 See, e.g., Russell et al, “Vasopressin versus Norepinephrine infusion in patients with septic
shock,” N. Engl. J. Med. 358 (9):877-887 (2008).



                                                   8
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 9 of 21 PageID: 9




       29.     A variation in a gene is known as an allele, and an individual’s collection of genes

is known as the genotype. A single genetic variation, for instance when some people have an

“A” in a particular location and some have a “T”, is known as a single nucleotide polymorphism

(“SNP”). Human beings typically carry two copies of each gene. When an SNP is present, the

genes may have different nucleotides at the SNP location. Thus, if A is dominant at a particular

location, but T is also present in some members of a population, there would be three possible

combinations of genotypes: “AA”, “AT”, “TT”.

       30.     Nakada and his coworkers analyzed available data from a multicenter,

randomized, double blind, controlled trial evaluating the efficacy of vasopressin versus

norepinephrine in treating patients with septic shock, and found that the major [T] allele of

LNPEP rs4869317 [A/T] SNP correlated with an increase in 28-day mortality. From this, they

established a major allele model (TT vs. AA/AT genotype) and found that patients with the TT

genotype appeared to have a higher hazard ratio and an increase in vasopressin clearance as

compared with the AA or AT genotyped patients.

       31.     In view of the findings by Nakada and other researchers, and the unpredictable

nature of pharmaceutical dosing needed to achieve safety and efficacy, there was a need to better


                                                 9
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 10 of 21 PageID: 10




understand the dosing, efficacy, and safety of administering vasopressin to patients having the

TT, AA, and AT genotypes. Accordingly, Par designed and implemented a clinical study to

determine the effects of the TT, AA, and AT genotypes on the safe and effective use of

vasopressin to treat septic shock. Par surprisingly found that patients with the AA or AT

genotype unexpectedly exhibit lower concentrations of vasopressin in the bloodstream and

increased vasopressin clearance, while those with TT genotype exhibit increased vasopressin

blood levels and lower vasopressin clearance as compared to the AA or AT genotyped patients.

Par further determined that treating patients suffering from septic shock with AA or AT

genotypes differently than other patients would result in improved survival rates and reduced

adverse events. In particular, Par discovered that patents with AA or AT genotypes could and, if

medically warranted under the circumstances, should be treated with a dose of vasopressin that is

higher than the currently-labelled maximum dose of VASOSTRICT®.

       32.     Par has reported results from its clinical study in, inter alia, a patent application it

filed with the United States Patent and Trademark Office (“PTO”) on July 17, 2020—U.S. Patent

Application No. 16/932,351. This difference in treatment of patients depending on their

genotype is reflected in the following flow-chart included as Figure 1 of that application:




                                                 10
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 11 of 21 PageID: 11




       33.     On November 24, 2020, the PTO granted Par a patent on its new treatment

regimen, and duly and legally issued the ’435 Patent, entitled “Method to Treat Hypotension

Using Vasopressin in Certain Genotypes.” A true and correct copy of the ’435 Patent is attached

as Exhibit A. Par Pharmaceutical owns the ’435 Patent. EPIC is the exclusive licensee of the

’435 Patent.

       34.     This innovative treatment regimen represents an important medical advance in the

way patients suffering from septic shock can and should be treated with vasopressin. Upon

information and belief, armed with the knowledge obtained from Par’s clinical study, medical

practitioners have begun to and/or will increasingly alter their use of vasopressin to treat septic

shock patients based on patient genotypes, and will continue to do so in the future. Indeed,


                                                 11
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 12 of 21 PageID: 12




failure to treat patients with AA or AT genotypes in accordance with Par’s new treatment

regimen could mean that they are treated less effectively with an insufficient amount of

vasopressin, thereby creating a risk of an adverse treatment outcome including, in a worst-case

scenario, death.

       35.      Par has submitted a request to FDA seeking approval pursuant to 21 CFR

§ 314.70 for a proposed amendment to the current label for VASOSTRICT®, in order to include

new instructions concerning the dosage and administration of VASOSTRICT® in view of the

important, newly discovered information concerning the improved method of administering

VASOSTRICT® to patients with AA or AT genotypes. In particular, if approved,

VASOSTRICT®’s label would instruct, in relevant part, as follows:

   Patients with AA/AT rs4869317 genotype
            For post-cardiotomy shock, start with a dose of 0.03 units/minute. For septic shock,
             start with a dose of 0.01 units/minute. If the target blood pressure response is not
             achieved, titrate up by 0.005 units/minute at 10- to 15-minute intervals. The maximum
             dose for post-cardiotomy shock is 0.121 units/minute and for septic shock 0.085
             units/minute. After target blood pressure has been maintained for 8 hours without the
             use of catecholamines, taper Vasostrict® by 0.005 units/minute every hour as tolerated
             to maintain target blood pressure.
       Table 3 Dosing recommendation for patients with AA/AT rs4869317 genotype

                              Post-cardiotomy shock                        Septic shock
                        Starting      Titrating  Maximum        Starting     Titrating     Maximum
         AA/AT           Dose           Dose      Dose           Dose          Dose          Dose
       rs4869317      0.03 U/min    0.005 U/min   0.121           0.01     0.005 U/min      0.085
        Genotype                     every 10 to  U/min        Units/min    every 10 to    Units/min
                                       15 min                                 15 min




See Exhibit B hereto (true and correct copy of proposed new labeling).

       36.      In addition to submitting that request, Par has also timely submitted information

regarding the ’435 Patent to the FDA for listing in the Orange Book with respect to



                                                 12
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 13 of 21 PageID: 13




VASOSTRICT®, pursuant to 21 U.S.C. § 355(b)(1) and (c)(2). Upon information and belief,

the FDA has listed, or shortly will list, the ’435 Patent in the Orange Book, pursuant to 21 C.F.R.

§ 314.53(e).

                               Aurobindo’s Infringing Conduct

       37.     On or before March 24, 2020, Aurobindo submitted ANDA No. 214314 (the

“Aurobindo ANDA”) pursuant to 35 U.S.C. § 355(j), seeking FDA approval to engage in the

commercial manufacture, use, and sale of a proposed generic Vasopressin Injection USP, 20

units/1 mL multiple-dose vials, referencing Par’s VASOSTRICT® products as the reference

listed drug (the “Proposed ANDA Product”).

       38.     Aurobindo’s ANDA is still being reviewed by FDA, and Aurobindo is seeking

FDA approval to market its Proposed ANDA Product prior to expiration of the ’435 Patent.

       39.     In accordance with FDA regulations (discussed in more detail above), if Par’s

request to update and amend the labeling for VASOSTRICT® is approved by FDA prior to

approving Aurobindo’s ANDA, Aurobindo will be required as a matter of law to amend the

proposed labeling for its Proposed ANDA Product to conform to the amendments to the labeling

for VASOSTRICT®. This is further reflected, for example, in FDA Guidance to generic

manufacturers, which includes the following on the list of common developments that may

impact the grant of final approval and require an amendment to the ANDA:




                                             * * * *

See Ex. C at 9-11.




                                                13
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 14 of 21 PageID: 14




       40.       In that event, the proposed labeling for Aurobindo’s Proposed ANDA Product

would include, as part of the instructions regarding the dosage and administration of the product,

the same instructions for treating patients with the AA or AT genotypes as is quoted in paragraph

35 above—i.e., that when treating such patients: “. . . For septic shock, start with a dose of 0.01

units/minute. If the target blood pressure response is not achieved, titrate up by 0.005

units/minute at 10- to 15-minute intervals. The maximum dose . . . for septic shock [is] 0.085

units/minute.”

       41.       Upon information and belief, if Aurobindo were to obtain FDA approval to

market and sell its Proposed ANDA Product, it would market and sell it to hospitals and/or group

purchasing organizations and other distributors throughout the United States, including in this

District, as a generic substitute for VASOSTRICT® to be used and administered in the same

manner as VASOSTRICT®.

       42.       For the reasons detailed above, upon approval, the proposed labeling for

Aurobindo’s Proposed ANDA Product is likely to include specific instructions directing

physicians and other medical professionals to use the product to treat patients with AA or AT

genotypes in accordance with the methods claimed in the ’435 Patent, thereby inducing direct

infringement of the ’435 Patent.

       43.       Even if the FDA were to approve Aurobindo’s ANDA without those instructions

included in the labeling for the Proposed ANDA Product, Aurobindo will nevertheless still

induce infringement of the ’435 Patent. Upon FDA approval, Aurobindo will market and sell its

Proposed ANDA Product as a generic substitute for VASOSTRICT® to be used and

administered in the same manner as VASOSTRICT®, with the knowledge and expectation that

physicians will treat patients based on the most up-to-date clinical information available—




                                                 14
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 15 of 21 PageID: 15




including Par’s discovery that in order to improve the treatment of septic shock patients with AA

or AT genotypes, those patients can and should be treated in accordance with the new treatment

regimen claimed in the ’435 Patent.

       44.     Indeed, it would irresponsible for Aurobindo to do otherwise. As described

above, septic shock is a life-threatening condition that needs to be treated on an emergent basis.

The proper treatment of septic shock patients can, quite literally, be a matter of life or death.

Failure to treat septic shock patients with AA or AT genotypes in accordance with Par’s new

treatment regimen could result in a sub-optimal treatment of those patients, thereby creating a

risk of an adverse treatment outcome including, in a worst-case scenario, death.

       45.     Par expects that Aurobindo will act in accordance with the best interests of

patients, and that in doing so, Aurobindo will market and sell its Proposed ANDA Product (if

approved) with explicit or implicit instructions, and the specific intent, that its product be used to

treat septic shock patients with AA or AT genotypes in accordance with Par’s new treatment

regimen.

       46.     In these ways, Aurobindo would be inducing infringement of at least claim 1 of

the ’435 Patent, which recites the following:

               1. A method of increasing blood pressure to a target blood pressure in
               a human patient with septic shock wherein the patient has an LNPEP
               AA or AT rs4869317 genotype, the method comprising: intravenously
               administering to the patient a pharmaceutical formulation comprising
               vasopressin at a starting dose of 0.01 units/minute and titrating the
               dose up by 0.005 units/minute at 10 to 15 minute intervals to maintain
               the target blood pressure, wherein the maximum dose is 0.085
               units/minute.

See Ex. A.

       47.     And, Aurobindo would be doing so with full knowledge of the ’435 Patent and

the claimed inventions thereof. Upon information and belief, Aurobindo has been monitoring



                                                 15
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 16 of 21 PageID: 16




the PTO’s website for the issuance of any patents obtained by Par relating to vasopressin. Thus,

upon information and belief, Aurobindo has been aware of the ’435 Patent since the day it

issued. In any event, at the very latest, Aurobindo became aware of the ’435 Patent upon the

filing of this lawsuit.

                                   COUNT I
                 INFRINGEMENT OF THE ‘435 PATENT UNDER 271(e)(2)

        48.     Par incorporates each of the preceding paragraphs as if fully set forth herein.

        49.     Section 271(e)(2) of the Patent Act provides in relevant part that: “It shall be an

act of infringement to submit – (A) an [ANDA or 505(b)(2) NDA] for a drug claimed in a patent

or the use of which is claimed in a patent … .” 35 U.S.C. § 271(e)(2). The ’435 Patent is just

such a patent—it claims the use of an FDA-approved drug product (VASOSTRICT®).

        50.     Accordingly, Aurobindo’s submission of its ANDA to the FDA, which seeks

approval to engage in the commercial manufacture, use, and sale of its Proposed ANDA Product

prior to the expiration of the ’435 Patent, constitutes infringement of the ’435 Patent under

§ 271(e)(2).

        51.     Moreover, for the reasons discussed above, if the FDA were to approve

Aurobindo’s ANDA, Aurobindo’s commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of the Proposed ANDA Product would induce physicians and

other medical professionals to use and administer Aurobindo’s Proposed ANDA Product in a

manner that directly infringes at least Claim 1 of the ’435 Patent.

        52.     Aurobindo would knowingly, intentionally, and actively induce and encourage

that infringement, by virtue of the labeling to be included for the product and Aurobindo’s

marketing of the product as a generic substitute for VASOSTRICT® to be used and administered

in the same manner as VASOSTRICT®.



                                                 16
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 17 of 21 PageID: 17




          53.   Any launch by Aurobindo of its Proposed ANDA Product before expiration of the

’435 Patent would cause Par to suffer immediate and irreparable harm.

          54.   Aurobindo’s inducement of infringement of the ’435 Patent would be willful.

                                   COUNT II
                      DECLARATORY JUDGMENT OF INDUCED
                  INFRINGEMENT OF THE ‘435 PATENT UNDER 271(b)

          55.   Par incorporates each of the preceding paragraphs as if fully set forth herein.

          56.   Section 271(b) of the Patent Act provides that: “Whoever actively induces

infringement of a patent shall be liable as an infringer.” 35 U.S.C. § 271(b). As detailed at

length herein, if the FDA were to approve Aurobindo’s ANDA, Aurobindo would actively

induce infringement of the ’435 Patent by others.

          57.   In particular, if the FDA were to approve Aurobindo’s ANDA, Aurobindo’s

commercial manufacture, use, offer for sale, sale, and/or importation into the United States of the

Proposed ANDA Product would induce physicians and other medical professionals to use and

administer Aurobindo’s proposed ANDA product in a manner that directly infringes at least

Claim 1 of the ’435 Patent.

          58.   Aurobindo would knowingly, intentionally, and actively induce and encourage

that infringement, by virtue of the labeling to be included for the product and Aurobindo’s

marketing of the product as a generic substitute for VASOSTRICT® to be used and administered

in the same manner as VASOSTRICT®.

          59.   Aurobindo would induce that infringement with full knowledge of the ’435

Patent, knowing that the conduct it was encouraging would constitute infringement of the ’435

Patent.

          60.   Any launch by Aurobindo of its Proposed ANDA Product before expiration of the

’435 Patent would cause Par to suffer immediate and irreparable harm.


                                                 17
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 18 of 21 PageID: 18




        61.     Aurobindo’s inducement of infringement of the ’435 Patent would be willful.

        62.     Notwithstanding the fact that Aurobindo’s infringement of the ’435 Patent under

§ 271(b) would be clear, upon information and belief, Par understands that Aurobindo would

dispute that it is liable for such infringement.

        63.     Accordingly, there is a definite and concrete controversy between Par and

Aurobindo as to whether Aurobindo’s commercial manufacture, use, offer for sale, sale, and/or

importation into the United States of the Proposed ANDA Product would infringe the ’435

Patent. Par is entitled to a declaratory judgment that it would.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request the following relief:

        A.      A judgment that Aurobindo has infringed the ’435 patent pursuant to 35 U.S.C.

§ 271(e) and that Aurobindo’s commercial manufacture, distribution, use, and sale of its

Proposed ANDA Product would induce infringement of the ‘435 Patent pursuant to 35 U.S.C.

§ 271(b);

        B.      An order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date of any

approval of Aurobindo’s ANDA No. 214314 under § 505(j) of the Federal Food, Drug and

Cosmetic Act, 21 U.S.C. § 355(j), shall not be earlier than the expiration date of the ’435 Patent,

including any extensions;

        C.      A permanent injunction, pursuant to 35 U.S.C. §271(e)(4)(B) and 35 U.S.C.

§ 283, restraining and enjoining Aurobindo, its officers, agents, servants and employees, and

those persons in active concert or participation with any of them, from infringement of ’435

Patent for the full term thereof, including any extensions;

        D.      An order that damages or other monetary relief be awarded to Plaintiffs if

Aurobindo engages in the commercial manufacture, use, offer to sale, sale, distribution, or


                                                   18
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 19 of 21 PageID: 19




importation of Aurobindo’s Proposed ANDA Product, or induces such conduct by others, prior

to the expiration of the ’435 Patent, and any additional period of exclusivity to which Plaintiffs

are or become entitled, and that such damages or monetary relief be trebled and awarded to

Plaintiffs with prejudgment interest;

        E.      Reasonable attorneys’ fees, filing fees, and reasonable costs of suit incurred by

Plaintiffs in this action; and

        F.      Such other and further relief as the Court may deem just and proper.



 Dated: December 7, 2020                              /s/ Robert D. Rhoad
                                                      Robert D. Rhoad
                                                      DECHERT LLP
                                                      502 Carnegie Center, Suite #104
                                                      Princeton, NJ 08540
                                                       Tel: (609)-955-3200
                                                       robert.rhoad@dechert.com

                                                      Martin J. Black
                                                      Sharon K. Gagliardi
                                                      Brian M. Goldberg
                                                      Luke M. Reilly
                                                      Daniel R. Roberts
                                                      DECHERT LLP
                                                      Cira Centre
                                                      2929 Arch Street
                                                      Philadelphia, PA 19104
                                                      Tel: (215) 994-4000
                                                      martin.black@dechert.com
                                                      sharon.gagliardi@dechert.com
                                                      brian.goldberg@dechert.com
                                                      luke.reilly@dechert.com
                                                      daniel.roberts@dechert.com




                                                 19
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 20 of 21 PageID: 20




                                          Jonathan D.J. Loeb, Ph.D
                                          DECHERT LLP
                                          2440 W. El Camino Real
                                          Suite 700
                                          Mountain View, CA 94040
                                          Tel: (650) 813-4995
                                          jonathan.loeb@dechert.com

                                          Blake B. Greene
                                          DECHERT LLP
                                          300 W. 6th Street, Suite 2010
                                          Austin, TX 78701
                                          Tel: (512) 394-3000
                                          blake.greene@dechert.com

                                          Attorneys for Plaintiffs Par
                                          Pharmaceutical, Inc., Par Sterile
                                          Products, LLC, and Endo Par
                                          Innovation Company, LLC




                                     20
Case 3:20-cv-18334-BRM-DEA Document 1 Filed 12/07/20 Page 21 of 21 PageID: 21




                         LOCAL CIVIL RULE 11.2 CERTIFICATION

        Pursuant to Local Civil Rule 11.2, the undersigned attorney for Plaintiffs Par

Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation Company, LLC

certifies that to the best of his knowledge, the matter in controversy is not the subject of another

action pending in any court or of any pending arbitration or administrative proceeding. Plaintiffs

do note, however, that this matter is related to actions that Par is filing in this District

contemporaneously herewith against other ANDA filers alleging infringement of the ’435 Patent.

Those actions have not been assigned a civil action number yet, but are encaptioned: Par

Pharmaceutical, Inc. et al v. Amneal EU, Ltd. et al; Par Pharmaceutical, Inc. et al v. Dr.

Reddy’s Laboratories, Inc.; Par Pharmaceutical, Inc. et al v. Eagle Pharmaceuticals, Inc. Par

further notes that there is another action in this District involving related drug products, but a

different patent (encaptioned Par Pharmaceutical, Inc. et al v. QuVa Pharma, Inc. et al, CA No.

3:17-06115-BRM-DEA (D.N.J.)).




 Dated:         December 7, 2020                        Respectfully submitted,

                                                        /s/ Robert D. Rhoad
                                                        Robert D. Rhoad




                                                   21
